Case 7:19-cv-01322-KMK Document 15 Filed 05/13/19 Page 1 of 2

UNTTIND STATIS DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OWN HARTY,

Plaintif

f 19 Civ. 1322 (VB)
~against-
co page php Cee ee eee DECLARATION
NYACK MOTOR HOTEL INC,

Defendant.

SHASHI A. PATEL, hereby declares under the penalty of perjury and pursuarit to
28 US.C. § 1746 that the following is true and correct:

1, {am emploved by Tappanzee Hotel, LLC (TH”), which leases the premises
that are the subject of the above-captioned action. TH operates a business at the premises

known as the Tappan Zee Hotel. The Complaint in this action a) that a website

 

associated with the premises, htrp://www.nyackmotorlodge.com (the “Website”), does not
comply with the requirements of the Americans with Disabilities Act of 1990 because it does
ree

not sufficiently inform disabled individuals who are attempting to book or reserve a room of

the “goods, services, features, facilities, benefits, advantages, and accommodations” that are

  

lable to them. (Compl. 10).

 

no longer exists. Last vear, TH renamed and rebranded its

business from the “Nvack Motor Lodge” to the Tappan Zee Hotel. ‘TH no longer owns the

domain narne www.nvackmortorlodgs.com. At present, TH does not maintain a website of

 

any sind. Moreover, even when the Website was online, it did not have the capability of

allowing potential guests to book or reserve a toom.
Case 7:19-cv-01322-KMK Document 15 Filed 05/13/19 Page 2 of 2

3. leis possible tor the public ro book and/or reserve a room at the Tappan Zee
Horch through a number of third-party websites, such as www.booking.com and

These websites vary from one to another as to the type of information

 

they provide about hotels and other places of accommodation. TH is not able to control the

i

 
   

level of detail or informational! format that these third-partics have on their websites.

WHEREPORE, | respectfully submit that the Complaint in this action should be

 

dismnissed in its entirery

 

2

SHASHI A. PATEL

  

 
